Name: Commission Regulation (EEC) No 2120/81 of 27 July 1981 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing
 Type: Regulation
 Subject Matter: accounting;  food technology;  agricultural activity;  trade policy;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31981R2120Commission Regulation (EEC) No 2120/81 of 27 July 1981 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing Official Journal L 208 , 28/07/1981 P. 0007 - 0007 Finnish special edition: Chapter 3 Volume 13 P. 0188 Spanish special edition: Chapter 03 Volume 22 P. 0234 Swedish special edition: Chapter 3 Volume 13 P. 0188 Portuguese special edition Chapter 03 Volume 22 P. 0234 COMMISSION REGULATION (EEC) No 2120/81 of 27 July 1981 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by the Act of Accession of Greece (2), and in particular Article 19 thereof, Whereas Articles 2 and 3 of Commission Regulation No 467/67/EEC (3), as last amended by Regulation (EEC) No 2119/80 (4), fixed the processing costs and the value of the by-products for the various stages of processing ; whereas, following the trend of prices, the processing costs and the value of the by-products have changed ; whereas the said costs and value should be set at a representative level for the whole of the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 467/67/EEC is hereby amended as follows: 1. Article 2 is replaced by the following: "Article 2 1. The processing costs to be taken into consideration when paddy rice is converted into husked rice shall be 39 747 ECU per tonne of paddy rice. 2. The processing costs to be taken into consideration when husked rice is converted into milled rice shall be 39 747 ECU per tonne of husked rice. 3. The processing costs for converting semi-milled rice into milled rice shall not be taken into consideration." 2. Article 3 is replaced by the following "Article 3 1. The value of the by-products obtained from processing paddy rice into husked rice shall be considered to be nil. 2. The value of the by-products obtained from processing husked rice into milled rice shall be: (a) 40 718 ECU per tonne of husked round grain rice; (b) 50 761 ECU per tonne of husked long grain rice. 3. The value of the by-products obtained from processing semi-milled rice into milled rice shall be: (a) 12 737 ECU per tonne of semi-milled round grain rice; (b) 13 768 ECU per tonne of semi-milled long grain rice." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1981. For the Commission The President Gaston THORN (1) OJ No L 166, 25.6.1976, p. 1. (2) OJ No L 291, 19.11.1979, p. 17. (3) OJ No 204, 24.8.1967, p. 1. (4) OJ No L 206, 8.8.1980, p. 20.